UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

BATOOL KHAKSARI                                  )
                                                 )
                Plaintiff,                       )
                                                 )
                v.                               )
                                                 )       Civil Case No. 06cv1990 (RJL)
Chairman, Broadcasting Board of                  )
Governors, l                                     )
                                                 )
                Defendant.                       )

                                                      ~
--------------------------)
                          ORDER AND FINAL JUDGMENT
                              (February   ,2010) l(
        For the reasons set forth in the accompanying Memorandum Opinion

entered this date, it is hereby

        ORDERED that defendant's Motion for Summary Judgment [#35] is

GRANTED, and it is further

        ORDERED that judgment is entered in favor of the defendant, and that the

case is dismissed with prejudice. This is a final appealable Order.




                                                 RICHARD J.       ON
                                                 United States District Judge


I Plaintiffs suit originally named as defendant Kenneth Y. Tomlinson, in his official capacity, as
Chairman of the Broadcasting Board of Governors. Pursuant to Federal Rule of Civil Procedure
2S( d), if a public officer named as a party to an action in his official capacity ceases to hold
office, the court will automatically substitute that officer's successor. Tomlinson was succeeded
by James K. Glassman, who has since left the office with no named successor.